Name: Commission Implementing Regulation (EU) 2016/594 of 18 April 2016 establishing a template for the structured survey on end recipients of food and/or basic material assistance operational programmes of the Fund for European Aid to the Most Deprived pursuant to Regulation (EU) No 223/2014 of the European Parliament and of the Council
 Type: Implementing Regulation
 Subject Matter: regions and regional policy;  social framework;  social protection;  national accounts;  cooperation policy;  documentation;  EU finance
 Date Published: nan

 19.4.2016 EN Official Journal of the European Union L 103/13 COMMISSION IMPLEMENTING REGULATION (EU) 2016/594 of 18 April 2016 establishing a template for the structured survey on end recipients of food and/or basic material assistance operational programmes of the Fund for European Aid to the Most Deprived pursuant to Regulation (EU) No 223/2014 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 223/2014 of the European Parliament and of the Council of 11 March 2014 on the Fund for European Aid to the Most Deprived (1), and in particular Article 17(4) thereof, After consulting the Committee for the Fund for European Aid to the Most Deprived, Whereas: (1) Regulation (EU) No 223/2014 requires the managing authority of a food and/or basic material assistance operational programme (OP I) to carry out a structured survey on end recipients in 2017 and 2022. (2) This structured survey on end recipients is one of the instruments to be used to evaluate the Fund for European Aid to the Most Deprived (FEAD). In order to ensure the survey yields high-quality results and makes a useful contribution to the evaluation of the FEAD, it is necessary to establish a template that enables the aggregation of data at European Union level, HAS ADOPTED THIS REGULATION: Article 1 The structured survey on end recipients referred to in Article 17(4) of Regulation (EU) No 223/2014 shall be carried out in accordance with the template set out in the Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 72, 12.3.2014, p. 1. ANNEX FEAD STRUCTURED SURVEY  QUESTIONS Name of the interviewer : [full name of the interviewer. If several people carry out the interview, all of them should be noted here] Place : [address where the survey is carried out] Organisation : [name of the partner organisation from which the end recipient received assistance] Date : [date of the survey in format dd/mm/yyyy] Time : [time of the survey in format hh:mm] A. QUESTIONS ON THE SCOPE OF ASSISTANCE PROVIDED TO END RECIPIENTS BY THE PARTNER ORGANISATION (1) A1. What type of FEAD assistance is distributed to end recipients and how often is it distributed? Daily Weekly Monthly Other Food packages (2) (specify) Meals (specify) Goods distributed to children (specify) Goods distributed to the homeless (specify) Other (to be specified) [specify type] [specify type] [specify type] [specify type and period] A2. What are the types of accompanying measures offered to end recipients when they receive FEAD assistance? Advice on food preparation and storage, cooking workshops, educational activities to promote healthy nutrition, or advice on how to reduce food waste Personal cleanliness advice Redirection to competent services (e.g. social/administrative) Individual coaching and workshops Psychological and therapeutic support Advice on managing a household budget Other (to be specified) [Text box to be filled in] None A3. Does the partner organisation also provide material assistance to end recipients that is not co-financed by the FEAD? Yes No A3a. If yes, which kind of assistance does the partner organisation provide beyond the FEAD? Food packages Meals Goods distributed to children Goods distributed to the homeless Other goods [specify type] B. QUESTIONS FOR THE END RECIPIENT B1. Are you male or female? Male Female B2. Could you please tell me how old you are? 15 or less 16-24 25-49 50-64 65 or above Does not wish to answer Does not know or does not understand the question B3. Could you please tell me whether you are a single parent? Yes No Does not wish to answer Does not know or does not understand the question B4. Could you please tell me what type of assistance you received just now (or you will receive now)? Yes No Does not wish to answer Does not know or does not understand the question Food packages Meals Layette (baby essentials) School bags Stationery, exercise books, pens, painting equipment and other equipment required in school (non-clothes) Sports equipment (sport shoes, leotard, swimsuit, etc.) Clothes (winter coat, footwear, school uniform, etc.) Sleeping bags/blankets Kitchen equipment (pots, pans, cutlery, etc.) Household linen (towels, bedclothes) Hygiene articles (first aid kit, soap, toothbrush, disposable razor, etc.) Other categories of goods [Text box to be filled in] B5. Could you please tell me who is receiving this assistance? Yourself Other people in your household Does not wish to answer Does not know or does not understand the question If the answer to question B5 is Yourself only, skip question B6. B6. Could you please tell me whether other people will also benefit from this assistance? And if so, could you say how many (not including yourself), and what is their age and their gender? Male Female 5 or less 6-15 16-24 25-49 50-64 65 or above Does not wish to answer Does not know or does not understand the question B7. Could you please tell me whether this is the first time that you have come to get this assistance? Yes No Does not wish to answer Does not know or does not understand the question If the answer to question B7 is Yes, Does not wish to answer or Does not know or does not understand the question, then go directly to question B9. B8. Could you please tell me how often you come to get this assistance? Daily Weekly Monthly Other Does not wish to answer Does not know or does not understand the question B9. Do you know when you will need the same assistance again? Tomorrow Within next week Within next month Other Does not wish to answer Does not know or does not understand the question B10. Could you please tell me whether you faced any difficulties in getting this assistance? Yes No Does not wish to answer Does not know or does not understand the question B10a. If yes, please tell me which kind of difficulties you faced? Need to get some papers from some national, regional or local office Need to travel a long distance Psychological hurdles Other (to be specified) [Text box to be filled in] Does not wish to answer Does not know or does not understand the question B11. Could you tell me whether the assistance provided by the FEAD has made a difference to you or to the members of your household? Yes Partially No Does not wish to answer Does not know or does not understand the question B11a. If No or Partially, could you please tell me why? Insufficient quantity of food/goods Insufficient frequency of food/goods distribution Insufficient quality of food/goods Other type of assistance required (to be specified) [Text box to be filled in] Does not wish to answer Does not know or does not understand the question B12. A year ago, could you or your household afford to purchase the food/goods you just received? Yes No Does not wish to answer Does not know or does not understand the question B13. Could you please tell me whether you and/or other members of your household are receiving assistance from other organisations? Yes No Does not wish to answer Does not know or does not understand the question B13a. If yes, could you please tell me what type of assistance you receive from other organisations? Yes Does not wish to answer Does not know or does not understand the question Food packages Meals Layette (baby essentials) School bags Stationery, exercise books, pens, painting equipment and other equipment required in school (non-clothes); Sports equipment (sport shoes, leotard, swimsuit, etc.) Clothes (winter coat, footwear, school uniform, etc.) Sleeping bags/blankets Kitchen equipment (pots, pans, cutlery, etc.) Household linen (towels, bedclothes) Hygiene articles (first aid kit, soap, toothbrush, disposable razor, etc.) Other [Text box to be filled in] B14. If you have received (now or in the past) advice or guidance through this organisation, please could you tell me what it was about? Advice on food preparation and storage, cooking workshops, educational activities to promote healthy nutrition, or advice on how to reduce food waste Personal cleanliness advice Redirection to competent services (e.g. social/administrative) Individual coaching and workshops Psychological and therapeutic support Advice on managing a household budget Other (to be specified) [Text box to be filled in] Does not wish to answer Does not know or does not understand the question B15. Could you please tell me whether you found this advice or guidance useful or not? Very useful Somewhat useful Not very useful Not useful at all Does not wish to answer Does not know or does not understand the question B16. Could you please tell me whether you have any income from work? Yes No Does not wish to answer Does not know or does not understand the question B17. Could you please tell me whether you get any other income or benefits? Yes No Does not wish to answer Does not know or does not understand the question B18. Could you please tell me whether any members of your household have any income from work? Yes No Does not wish to answer Does not know or does not understand the question B19. Could you please tell me whether any members of your household get any other income or benefit? Yes No Does not wish to answer Does not know or does not understand the question B20. Could you please tell me whether you have the nationality of this country? Yes No Does not wish to answer Does not know or does not understand the question B21. If no, could you please tell me whether you have the nationality of another EU country? Yes No Does not wish to answer Does not know or does not understand the question B22. Could you please tell me if you are an asylum seeker or a refugee? Yes No Does not wish to answer Does not know or does not understand the question B23. Could you please tell me whether you have a place to live? Yes No Does not wish to answer Does not know or does not understand the question B23a. If you do have a place to live, could you please tell me what type of place this is? Owned or rented dwelling or house, either alone or with the family Shared dwelling with friends and other people Institutional long-term home (home for elderly, single mothers, asylum seekers) Sheltered housing Ruined house or slum Mobile home/caravan Refugee camp Other (to be specified) [Text box to be filled in] Does not wish to answer Does not know or does not understand the question (1) Questions concern assistance provided at distribution point where interviews take place. (2) The definition of what is to be understood as a food package can be provided at the level of the partner organisation/operation/managing authority. Packages do not need to be standardised in size or content.